DETAILED ACTION
The present application, filed on 01/09/2020, is being examined under the first inventor to file provisions of the AIA .
The following is a non-final First Office Action on the merits in response to applicant’s filing from 01/09/2020.
Claims 1-5 are pending and have been considered below.

Priority
The application claims foreign priority to JP2019-038898, filed on 03/04/2019. The priority is acknowledged. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/09/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Koide (JP 2006076390), hereinafter Koide.
Regarding claim 1, Koide teaches [0011] a seat belt take-up control system {10}, comprising: a first belt-take-up unit mounted at a child seat {156}, the first belt-take-up unit {Operated by 132} taking up a seat belt {34} of a vehicle seat {12} and applying a predetermined tension at a time of fastening the seat belt [0103-0109]; a belt lock unit {144} that prevents pulling out of the seat belt in a state in which the seat belt has been taken up by the first belt-take-up unit; and a second belt-take-up unit {Operated by 132} that, in a state in which pulling out of the seat belt is prevented by the belt lock unit, takes up the seat belt and applies a predetermined tension after the seat belt is fastened in which a first predetermined period of time has elapsed [0120-0121].  
Regarding claim 2, Koide teaches the seat belt {30} is taken up in a case in which a predetermined amount or more of gravitational acceleration or more is detected to have acted on a vehicle [0115-0117].  
Regarding claim 3, Koide teaches a seating detection unit {154} that detects that an occupant is seated in the child seat {156}, the second belt-take-up unit being enabled in a case in which the seating detection unit detects that the occupant is seated in the child seat, and the . 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Koide, in view of Ali (US Publication No. 2018/0281627), hereinafter Ali.
Regarding claim 4, Koide teaches [0073] that the seat belt is locked and unable to retract in a state in which the tongue plate {42} is inserted into the buckle device {46}. However, Koide does not explicitly teach the first belt-take-up unit takes up the seat belt in a case in which the seat belt has been pulled a predetermined number of times within a second predetermined period of time, in a state in which a tongue plate is inserted into a buckle.
Ali teaches [0159-0161] the first belt-take-up unit takes up the seat belt in a case in which the seat belt has been pulled a predetermined number of times within a second predetermined period of time {such as a “rapid forward movement”}, in a state in which a tongue plate has already been inserted into a buckle. 
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date to have modified the seat-belt control system as taught by Koide to further tension the seat belt in a case where the belt webbing has been pulled a predetermined number of .
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Koide, in view of Nishikaji (JP 2006096139), hereinafter Nishikaji.
Regarding claim 5, Koide teaches {Figure 3} a seating sensor {152} that detects that an occupant is seated in the vehicle seat {44P} is provided inside a seat cushion, the seating sensor sending a signal when the child seat {156} is attached to the vehicle seat. However, Koide does not explicitly teach a seating sensor that detects that an occupant is seated in the vehicle seat is provided inside a seat cushion, the seating sensor not being turned on in a state in which the child seat is attached to the vehicle seat, and a threshold value being adjusted such that the seating sensor turns on in a case in which the occupant is seated in the child seat
Nishikaji teaches {Figure 9} a seating sensor {50} that detects that an occupant is seated in the vehicle seat {2} is provided inside a seat cushion {2a}, the seating sensor not being turned on in a state in which the child seat {5} is attached to the vehicle seat, and a threshold value being adjusted such that the seating sensor turns on in a case in which the occupant is seated in the child seat [0055-0056].
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date to have modified the seat-belt control system as taught by Koide to not turn on in a state where the child seat is attached to the vehicle seat, and to only turn on in a state in which an occupant is seated in the child seat in order to reduce wasted energy by running passenger protection systems with no passengers present.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Yazgerdi (US 2003/0160689) teaches a seat belt detection device specifically for children. Frank (US 2020/0346566) teaches a child safety seat with a motorized harness belt tensioner. Galan-Oliveras (US 2020/0017069) teaches alert system technology to conduct in-cabin child restraint system monitoring. Liteplo (US 2019/0031139) teaches a locking retractor mechanism for a seatbelt system. Schoenberg (US 2014/0085070) teaches systems and methods for monitoring the orientation, tensioning, and installation of a child safety restraint. Glerum (US 2018/0297495) teaches a seat belt tension indicator. Midorikawa (US 2004/0045757) teaches a seatbelt device with a second tension modifier. Shimazu (US 2016/0214554) teaches a vehicle pre-crash seat belt device. Knox (WO 0009368) teaches a programmable automatic locking retractor.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniel M Keck whose telephone number is (571)272-5947.  The examiner can normally be reached on Mon - Fri 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on (571)272-5947.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/Daniel M. Keck/Patent Examiner, Art Unit 3616                                                                                                                                                                                                        /RUTH ILAN/Primary Examiner, Art Unit 3616